DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Status of Claims 

1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 30, 2020 and April 6, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-20 are directed to a health forecasting system.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-11 and 20 are directed to a system including at least one processor and claims 12-19 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (a machine and a process) and will be further analyzed under step 2 of the Alice/Mayo framework.
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
	Regarding representative independent claim 1, the claim sets forth a system comprising:
obtain a first data set from a first data source, wherein the first data set is selected from a group consisting of: positive drug test rate for one or more controlled substance, crime lab seizure data, emergency room visitation data, prescription rates, and demographic data for a regional population; 
obtain a second data set from a second data source, wherein the second data set comprises mortality data for a regional population; and 
train a health forecasting model, wherein the health forecasting model describes a relationship between the second data set and the first data set by a dual validation approach including temporally offset data sets.

The above-recited limitations set forth an arrangement where first and second sets of data are received with regard to a user and providing a relationship between the first and second sets of data. This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent and dependent claims do recite additional limitations:  
	A graphical user interface
A processor
A non-transient memory
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[00104] Referring now to FIG. 7, computing component 700 may represent, for example, computing or processing capabilities found within a self-adjusting display, desktop, laptop, notebook, and tablet computers; hand-held computing devices (tablets, PDA’s, smart phones, cell phones, palmtops, etc.); workstations or other devices with displays; servers; or any other type of special-purpose or general-purpose computing devices as may be desirable or appropriate for a given application or environment. For example, computing component 700 may be one embodiment of the data acquisition and control component of FIG. 7, a GED, and/or one or more functional elements thereof. Computing component 700 might also represent computing capabilities embedded within or otherwise available to a given device. For example, a computing component might be found in other electronic devices such as, for example navigation systems, portable computing devices, and other electronic devices that might include some form of processing capability.
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	The dependent claims 2-11 and 13-19 are merely receiving more data and generating a forecast or risk. This arrangement amounts to managing personal behaviors.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The independent claim 12 and 20 and dependent claims 2-11 and 13-19 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  





Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2013/0262357, Amarasingham, et al., hereinafter Amarasingham.
8.	Regarding claim 1, Amarasingham discloses a health forecasting system comprising:
a health forecasting logical circuit and a graphical user interface, the health forecasting logical circuit comprising a processor, (page 5, para. 44, The data presentation logic module 42 includes a dashboard interface 44 that is adapted to provide information on the performance of the clinical predictive and monitoring system and method 10. A user (e.g., hospital personnel, administrator, and intervention coordination team) is able to find specific data they seek through simple and clear visual navigation cues, icons, windows, and devices); and 
a non-transient memory with computer executable instructions embedded thereon, the computer executable instructions configured to cause the processor, (page 3, para. 24, The computer system 12 may comprise a number of computing devices, including servers, that may be located locally or in a cloud computing farm. The data paths between the computer system 12 and the data store 20 may be encrypted or otherwise protected with security measures or transport protocols now known or later developed.) to:  
obtain a first data set from a first data source, wherein the first data set is selected from a group consisting of: positive drug test rate for one or more controlled substance, crime lab seizure data, emergency room visitation data, prescription rates, and demographic data for a regional population, (page 2, para. 16, Additional sources or devices of EMR data may provide, for example, lab results, medication assignments and changes, EKG results, radiology notes, daily weight readings, and daily blood sugar testing results. These data sources may be from different areas of the hospital, clinics, patient care facilities, patient home monitoring devices, among other available clinical or healthcare sources.); 
obtain a second data set from a second data source, wherein the second data set comprises mortality data for a regional population, (page 2, para. 17, gender; marital status; education; community and religious organizational involvement; proximity and number of family or care-giving assistants; address; census tract location and census reported socioeconomic data for the tract; housing status; number of housing address changes; frequency of housing address changes; requirements for governmental living assistance; ability to make and keep medical appointments; independence on activities of daily living; hours of seeking medical assistance; location of seeking medical services; sensory impairments; cognitive impairments; mobility impairments; educational level; employment; and economic status in absolute and relative terms to the local and national distributions of income; climate data; and health registries. Such data sources may provide further insightful information about patient lifestyle, such as the number of family members, relationship status, individuals who might help care for a patient, and health and lifestyle preferences that could influence health outcomes.); and 
train, with a crisis prediction logical circuit, a health forecasting model, wherein the health forecasting model describes a relationship between the second data set and the first data set by a dual validation approach including temporally offset data sets, (page 4, para. 35, The natural language processing combines a rule-based model and a statistically-based learning model, and page 4, para. 39, The disease risk logic module 30 further comprises a predictive model process 36 that is adapted to predict the risk of particular diseases or condition of interest according to one or more predictive models.).
9.	Regarding claim 2, Amarasingham discloses the system of claim 1 as described above.  Amarasingham further discloses wherein the health forecasting model comprises a logistic regression, a gradient-boosted decision tree, or a cognitive neural network, (page 4, para. 39, The disease risk logic module 30 further comprises a predictive model process 36 that is adapted to predict the risk of particular diseases or condition of interest according to one or more predictive models.).  A logistic regression estimates the probability of an event occurring. Examiner finds the ‘The disease risk logic module 30 further comprises a predictive model process 36 that is adapted to predict the risk of particular diseases or condition’ to encompass the logistic regression as claimed. 
10.	Regarding claim 3, Amarasingham discloses the system of claim 1 as described above.  Amarasingham further discloses wherein the computer executable instructions further cause the processor to: 
update the first data set from the first data source on a selected time interval, (page 3, para. 26, Within 24 hours of a patient's admission to the hospital, stored historical and real-time data related to the patients are analyzed by the clinical predictive and monitoring system and method 10 to identify specific diseases and conditions related to the patient);  
apply the health forecasting model to the updated first data set, (pages 3-4, para. 32,  Preferably in real-time, the data cleansing process 26 "cleans" or pre-processes the data, putting structured data in a standardized format and preparing unstructured text for natural language processing (NLP) to be performed in the disease risk logic module 30 described below. The system may also receive "clean" data and convert them into desired formats (e.g., text date field converted to numeric for calculation purposes).); 
 	generate a real-time drug crisis forecast based on the application of the health forecasting model to the first data set for the selected time interval, (pages 4-5, para. 40,  the number of home address changes in the prior year, risky health behaviors (e.g., use of illicit drugs or substance), number of emergency room visits in the prior year, history of depression or anxiety, and other factors. The predictive model specifies how to categorize and weight each variable or risk factor, and the method of calculating the predicted probably of readmission or risk score.); and
 	generate one or more graphical data representations based on the generated drug crisis forecast, wherein the graphical data representations are based on user-selected model data structures, (pages 4-5, para. 40, the number of home address changes in the prior year, risky health behaviors (e.g., use of illicit drugs or substance), number of emergency room visits in the prior year, history of depression or anxiety, and other factors. The predictive model specifies how to categorize and weight each variable or risk factor, and the method of calculating the predicted probably of readmission or risk score. In this manner, the clinical predictive and monitoring system and method 10 is able to stratify, in real-time, the risk of each patient that arrives at a hospital or another healthcare facility. Therefore, those patients at the highest risks are automatically identified so that targeted intervention and care may be instituted. One output from the disease risk logic module 30 includes the risk scores of all the patients for particular disease or condition.) and page 5, para. 42, The artificial intelligence model tuning process 40 may also be useful to scale the predictive model to different health systems, populations, and geographical areas in a rapid timeframe).
11.	Regarding claim 4, Amarasingham discloses the system of claims 1 and 3 as described above.  Amarasingham further discloses wherein the computer executable instructions further cause the processor to:
 	obtain a third data set from a third data source comprising available drug crisis response resources for a regional population, (page 2, para. 15, census and demographic data; neighborhood environments; diet; gender; marital status; education; proximity and number of family or care-giving assistants; address; housing status; social media data; and educational level, pages 4-5 , para. 40, further, non-clinical factors are also considered, for example, the number of home address changes in the prior year, risky health behaviors (e.g., use of illicit drugs or substance), number of emergency room visits in the prior year, history of depression or anxiety, and other factors. The predictive model specifies how to categorize and weight each variable or risk factor, and the method of calculating the predicted probably of readmission or risk score and page 5, para. 41, This module 30 thus provides the intervention coordination team additional information that supports why the patient has been identified as high-risk for the particular disease or condition. In this manner, the intervention coordination team may better formulate the targeted inpatient and outpatient intervention and treatment plan to address the patient's specific situation); and
	generate a resource deployment plan based on the drug crisis forecast and the available drug crisis response resources in the selected geographical region, (page 3, para. 27, The clinical predictive and monitoring system and method 10 may further automatically present a plan to include recommended intervention and treatment options.).
12.	Regarding claim 5, Amarasingham discloses the system of claims 1, 3, and 4 as described above.  Amarasingham further discloses wherein the system generates comparative drug crisis forecasts for multiple selected geographic regions such that a comparative risk assessment may be performed and a resource allocation plan for the selected geographic regions may be generated based on the comparative risk assessment, (page 2, para. 15, census and demographic data; neighborhood environments; diet; gender; marital status; education; proximity and number of family or care-giving assistants; address; housing status; social media data; and educational level, page 3, para. 27, The clinical predictive and monitoring system and method 10 may further automatically present a plan to include recommended intervention and treatment options, pages 4-5 , para. 40, further, non-clinical factors are also considered, for example, the number of home address changes in the prior year, risky health behaviors (e.g., use of illicit drugs or substance), number of emergency room visits in the prior year, history of depression or anxiety, and other factors. The predictive model specifies how to categorize and weight each variable or risk factor, and the method of calculating the predicted probably of readmission or risk score and page 5, para. 41, This module 30 thus provides the intervention coordination team additional information that supports why the patient has been identified as high-risk for the particular disease or condition. In this manner, the intervention coordination team may better formulate the targeted inpatient and outpatient intervention and treatment plan to address the patient's specific situation).
13.	Regarding claim 6, Amarasingham discloses the system of claim 1 as described above.  Amarasingham further discloses wherein the first data set comprises urine drug testing (““UDT”) data, (pages 4-5, para. 40,  laboratory and vital sign variables such as: albumin, total bilirubin, creatine kinase, creatinine, sodium, blood urea nitrogen, partial pressure of carbon dioxide, white blood cell count, troponin-I, glucose, internationalized normalized ratio, brain natriuretic peptide, pH, temperature, pulse, diastolic blood pressure, and systolic blood pressure. Further, non-clinical factors are also considered, for example, the number of home address changes in the prior year, risky health behaviors (e.g., use of illicit drugs or substance)).
14.	Regarding claim 7, Amarasingham discloses the system of claim 1 as described above.  Amarasingham further discloses wherein the first data set comprises demographic data selected from a group consisting of: unemployment rates, education rates, poverty rates, and insurance rates, (page 2, para. 17, These entities 15 may provide non-clinical data that include, for example, gender; marital status; education; community and religious organizational involvement; proximity and number of family or care-giving assistants; address; census tract location and census reported socioeconomic data for the tract; housing status; number of housing address changes; frequency of housing address changes; requirements for governmental living assistance; ability to make and keep medical appointments; independence on activities of daily living; hours of seeking medical assistance; location of seeking medical services; sensory impairments; cognitive impairments; mobility impairments; educational level; employment; and economic status in absolute and relative terms to the local and national distributions of income; climate data; and health registries).
15.	Regarding claim 8, Amarasingham discloses the system of claims 1 and 6 as described above.  Amarasingham further discloses wherein the UDT data is collected at the county level for a regional population and is updated on a monthly timeframe, (page 4, para. 34, he data integration logic module 22 then passes the pre-processed data to a disease risk logic module 30. The disease risk logic module 30 is operable to calculate a risk score associated with an identified disease or condition for each patient and identifying those patients who should receive targeted intervention and care. The disease risk logic module 30 includes a de-identification/re-identification process 32 that is adapted to remove all protected health information according to HIPAA standards before the data is transmitted over the Internet. It is also adapted to re-identify the data. Protected health information that may be removed and added back may include, for example, name, phone number, facsimile number, email address, social security number, medical record number, health plan beneficiary number, account number, certificate or license number, vehicle number, device number, URL, all geographical subdivisions smaller than a State, including street address, city, county, precinct, zip code, and their equivalent geocodes (except for the initial three digits of a zip code, if according to the current publicly available data from the Bureau of the Census), Internet Protocol number, biometric data, and any other unique identifying number, characteristic, or code and page 5, para. 42, The artificial intelligence model tuning process 40 may also be useful to scale the predictive model to different health systems, populations, and geographical areas in a rapid timeframe.)
16.	Regarding claim 9, Amarasingham discloses the system of claims 1, 6, and 7 as described above.  Amarasingham further discloses wherein the demographic data is collected at the county level for a regional population and is updated on a monthly timeframe, (page 4, para. 34, he data integration logic module 22 then passes the pre-processed data to a disease risk logic module 30. The disease risk logic module 30 is operable to calculate a risk score associated with an identified disease or condition for each patient and identifying those patients who should receive targeted intervention and care. The disease risk logic module 30 includes a de-identification/re-identification process 32 that is adapted to remove all protected health information according to HIPAA standards before the data is transmitted over the Internet. It is also adapted to re-identify the data. Protected health information that may be removed and added back may include, for example, name, phone number, facsimile number, email address, social security number, medical record number, health plan beneficiary number, account number, certificate or license number, vehicle number, device number, URL, all geographical subdivisions smaller than a State, including street address, city, county, precinct, zip code, and their equivalent geocodes (except for the initial three digits of a zip code, if according to the current publicly available data from the Bureau of the Census), Internet Protocol number, biometric data, and any other unique identifying number, characteristic, or code and page 5, para. 42, The artificial intelligence model tuning process 40 may also be useful to scale the predictive model to different health systems, populations, and geographical areas in a rapid timeframe).
17.	Regarding claim 10, Amarasingham discloses the system of claim 1 as described above.  Amarasingham further discloses wherein the processor trains the health forecasting model to describe the relationship between the first and second data sets using at least one of the following regression methods: Poisson regression, negative binomial regression, logistic regression, regression trees, random forest, regularized regression, and non-linear prediction, (page 4, para. 39, The disease risk logic module 30 further comprises a predictive model process 36 that is adapted to predict the risk of particular diseases or condition of interest according to one or more predictive models.).
18.	Regarding claim 11, Amarasingham discloses the system of claims 1 and 3 as described above.  Amarasingham further discloses wherein the user-selected model data structures provide a comparative risk assessment and include at least one of the following: a choropleth map and a table ranking counties by determined risk level, (page 5, para. 42, The artificial intelligence model tuning process 40 may also be useful to scale the predictive model to different health systems, populations, and geographical areas in a rapid timeframe.).
19.	With regard to claims 12-20, these claims are rejected for the same reasons as set forth above with regard to claims 1-3 and 6-11.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Medical Diagnostic System and Method (US 20180372717 A1) teaches a medical diagnostic system is provided to automate analysis of samples to predict a medical condition, such as pregnancy or chronic kidney disease. The system may provide test strip usage automation. The medical diagnostic system may include a sample collection component, collection cup contamination protection mechanism, sample volume control component, test strip reader component, which may be manifested as a lateral flow strip reader, flow reader, sample analytic component, data processing component, data communication component, networked data management component, and device cleaning mechanism. A method to automate analysis of samples to predict a medical condition using the medical diagnostic system is also provided.
B.	Community data aggregation with automated followup (US 10621164 B1) teaches a system and method are disclosed for the collection and aggregation of data from contributing members of a community, such as health-related, personal, genomic, medical, and other data of interest for individuals and populations. Contributors become members of a community upon creation of an account and providing of data or files. The data is received and processed, such as to analyze, structure, perform quality control, and curate the data. Value or shares in one or more community databases are computed and attributed to each contributing member. The data is controlled to avoid identification or personalization. Steps are taken to determine incompleteness and incorrectness of the data, and the data may be improved or completed automatically, based upon interaction with members, additional contributions of data, and so forth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624